USCA4 Appeal: 22-4244      Doc: 15         Filed: 09/26/2022     Pg: 1 of 3




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 22-4244


        UNITED STATES OF AMERICA,

                             Plaintiff - Appellee,

                      v.

        TRAVIS KNOX,

                             Defendant - Appellant.



        Appeal from the United States District Court for the Western District of North Carolina, at
        Statesville. Kenneth D. Bell, District Judge. (5:10-cr-00019-KDB-DCK-1)


        Submitted: September 22, 2022                               Decided: September 26, 2022


        Before WILKINSON, DIAZ, and RUSHING, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        ON BRIEF: Brian Michael Aus, BRIAN AUS, ATTORNEY AT LAW, Durham, North
        Carolina, for Appellant. Amy Elizabeth Ray, Assistant United States Attorney, OFFICE
        OF THE UNITED STATES ATTORNEY, Asheville, North Carolina, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-4244       Doc: 15          Filed: 09/26/2022      Pg: 2 of 3




        PER CURIAM:

               Travis Knox appeals the district court’s judgment revoking his supervised release

        and sentencing him to 10 months’ imprisonment. Counsel has filed a brief pursuant to

        Anders v. California, 386 U.S. 738 (1967), stating that there are no meritorious issues for

        appeal but questioning whether the revocation sentence is reasonable. Knox has not filed

        a pro se supplemental brief after being notified of his right to do so. We affirm.

               “We affirm a revocation sentence so long as it is within the prescribed statutory

        range and is not plainly unreasonable.” United States v. Coston, 964 F.3d 289, 296 (4th

        Cir. 2020) (internal quotation marks omitted). Knox’s sentence does not exceed the

        applicable statutory maximum.        Accordingly, the remaining question is whether the

        sentence is plainly unreasonable. When reviewing whether a revocation sentence is plainly

        unreasonable, we first “determine whether the sentence is unreasonable at all.” Id. (internal

        quotation marks omitted).       “In making this determination, we follow generally the

        procedural and substantive considerations that we employ in our review of original

        sentences, with some necessary modifications to take into account the unique nature of

        supervised release revocation sentences.” United States v. Slappy, 872 F.3d 202, 207

        (4th Cir. 2017) (cleaned up). Thus, “we first must determine whether the sentence is

        procedurally or substantively unreasonable.” Id.

               A revocation sentence is procedurally reasonable if the district court adequately

        explains the sentence after considering the Chapter Seven policy statements and the

        applicable 18 U.S.C. § 3553(a) factors. Id.; see 18 U.S.C. § 3583(e). “A revocation

        sentence is substantively reasonable if, in light of the totality of the circumstances, the court

                                                       2
USCA4 Appeal: 22-4244         Doc: 15      Filed: 09/26/2022     Pg: 3 of 3




        states an appropriate basis for concluding that the defendant should receive the sentence

        imposed.” Coston, 964 F.3d at 297 (internal quotation marks omitted).

               We conclude that Knox’s sentence is procedurally and substantively reasonable.

        The district court correctly identified the policy statement range, considered the relevant

        statutory factors, acknowledged Knox’s mitigation arguments, and gave sufficiently

        detailed reasons for selecting its within-range sentence. In accordance with Anders, we

        have reviewed the entire record in this case and have found no meritorious issues for

        appeal. We therefore affirm the district court’s judgment. This court requires that counsel

        inform Knox, in writing, of the right to petition the Supreme Court of the United States for

        further review. If Knox requests that a petition be filed, but counsel believes that such a

        petition would be frivolous, then counsel may move in this court for leave to withdraw

        from representation. Counsel’s motion must state that a copy thereof was served on Knox.

               We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                       AFFIRMED




                                                     3